Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Notice of Allowability corrects the allowed claim numbers.
The response filed on 1/14/2022 has been entered in full.
The restriction requirement for claims 11-15 , as set forth in the Office action mailed on 7/23/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 11-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-15, directed to the system of using the allowable device, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement  as set forth in the Office action mailed on 7/23/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Previously withdrawn claims 11-15 are being rejoined and allowed as claim 11 require all the limitations of an allowable claim.
Claims 1-20 are allowed

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 3/4/2022 by attorney representative Kendall Woodruff after a discussion of the amendments in a telephone interview. Please refer to the attached interview summary.

The application has been further amended as follows:
Amendments to claims:  
Please replace the following claims with the amended ones below.
1.       A finger device configured to be worn on a finger of a user, the finger having a finger pad, the finger device comprising:
a body configured to be coupled to the finger and to overlap a fingernail of the finger, wherein the body has first and second side body portions that are movable relative to one another and that respectively extend down first and second opposing sides of the finger while leaving the finger pad exposed;
a sensor in the first side body portion; and
a haptic output device configured to provide haptic output to the finger based on sensor data from the sensor.

11.	(Currently rejoined and amended) A system, comprising:
a head-mounted device having a display and configured to be coupled to the head of a user; and
a finger device configured to be coupled to a finger of the user and to overlap a fingernail of the finger, the finger device comprising:
first and second side portions that are movable relative to one another and that respectively extend down first and second opposing sides of the finger while leaving a finger pad of the finger exposed;
a force sensor in the first side portion; and
a haptic output device that provides haptic output to the finger based on force measurements gathered with the force sensor and based on display
content on the display.

	12 to 15. Please rejoin withdrawn claims 12-15

16.     A finger device configured to be coupled to a finger of a user, the finger device comprising:
a U-shaped housing configured to overlap a fingernail of the finger and having first and second side housing portions that are movable relative to one another and that respectively extend down first and second opposing sides of the finger while leaving a finger pad of the finger exposed;
a sensor in the first side housing portion that detects finger gestures on an external surface; and
a haptic output device that provides haptic output to the finger in response to the finger gestures.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176